MILLS, Judge.
Contending he was misinformed of the consequences of his guilty plea to a charge of burglary, Perez appeals from the trial court’s order summarily denying his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief.
The transcript of the plea dialogue between Perez and the trial judge conclusively shows Perez understood the consequences of his guilty plea and that he knowingly and intelligently pled guilty. Scott v. State, 423 So.2d 978 (Fla. 1st DCA 1982).
AFFIRMED.
WENTWORTH, J., and McCORD,' GUYTE P., Jr., (Ret.), Associate Judge, concur.